REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendment filed on 11/16/2021 has been entered.  Pending claims 1-5 and 8-18 are allowed for the following reasons:  
Independent claim 1 has been amended to include the subject matter of previously objected-to/allowed dependent claims 7/6, which are not cancelled.    Independent claims 14 and 18 have been equivalently amended.  The remainder of the pending claims are dependent. 
Previously objected-to dependent claim 15 has been amended to correct its dependency, and the objection is withdrawn. 
	NOTE:  Although claim 1 as amended, a process claim, recites “wherein if the authentication is unsuccessful …” at line 23, which is a conditional limitation, and then continues to recite positive steps that flow if the condition is met, the conditional limitation is integrated into one method and does not cause the claim to diverge into two methods as in Ex parte Schulhauser, Appeal 2013-007847, 2016 WL 6277792 (PTAB Apr. 28, 2016) (precedential).  Thus, the examiner concludes that the broadest reasonable interpretation of the claim requires the performance of all of the claimed steps, including those that flow from the conditional limitation, which forms the single method.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665